PER CURIAM.
David and Robert Albertson appeal the district court’s1 grant of summary judgment to defendants following settlement of claims with plaintiff Master Craft Tool Company, formerly known as Kaskaid Tool Company, LLC. After carefully reviewing the record and considering appellants’ arguments, we find no basis for reversing *18the district court’s order. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota.